DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-36), in the reply filed on 10/17/2022, is acknowledged.
Claims 37-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.
The non-elected Group II will be rejoined automatically once the rejections against elected Group I, below, have been resolved.
Current Status of 17/098,157
This Office Action is responsive to amended claims of October 17, 2022.
Original claims 1-36 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  17/098,157, filed 11/13/2020, claims priority from U.S. Provisional Application 62/935,007, filed 11/13/2019.
The effective filing date is November 13, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 8, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figures 1 and 4 are objected to for poor resolution:  currently, it is difficult to ascertain the lines in the graphs as these graphs are pixelated and parts of the lines are missing pixels.
Please replace with darker lines that are not pixelated to render moot this objection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12, 14-15, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7-9 recites the following limitations:  "12.2 ", “23.8”, and “25.6”, respectively.  There is insufficient antecedent basis for these limitations in the base claim 2 or within claims 7-9.
The artisan sees “12.2” in claim 7, “23.8” in claim 8, and “25.6” in claim 9 but does not see antecedent basis for these values within base claim 2 or within claims 7-9.  This renders the metes and bounds of claims 7-9 undefined (hence rendering claims 7-9 indefinite).  Could Applicants have intended claims 7-9 to depend on claim 3, since claim 3 does contain "12.2 ", “23.8”, and “25.6”?.
Please either delete claims 7-9 or change their dependency so they depend on base claim 3 to render moot this rejection.
Claims 10-12 recites the following limitations:  "23.1 ", “20.0”, and “16.2”, respectively.  There is insufficient antecedent basis for these limitation in the base claim 2 or within claims 10-12.
The artisan sees “23.1” in claim 10, “20.0” in claim 11, and “16.2” in claim 12 but does not see antecedent basis for these values within base claim 2 or within claims 10-12.  This renders the metes and bounds of claims 10-12 undefined (hence rendering claims 10-12 indefinite).  Could Applicants have intended claims 10-12 to depend on claim 4, since claim 4 does contain "23.1 ", “20.0”, and “16.2”?.
Please either delete claims 10-12 or change their dependency so they depend on base claim 4 to render moot this rejection.
Similarly, the same issue plagues the absorption peaks within rejected claims 14-15 and 18-23 (thereby rendering these claims indefinite as well) as the absorption peaks in these rejected claims do not have antecedent basis in their base claims.
Please either delete these claims or fix their dependencies.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-12, 14-15, and 18-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claims 7-9 recites the following limitations:  "12.2 ", “23.8”, and “25.6”, respectively.  However, these values are not found within base claim 2.
The artisan sees “12.2” in claim 7, “23.8” in claim 8, and “25.6” in claim 9 but does not see these values within base claim 2.  Therefore, dependent claims 7-9 do not properly further limit base claim 2.  
Could Applicants have intended claims 7-9 to depend on claim 3, since claim 3 does contain "12.2 ", “23.8”, and “25.6”?.
Please either delete claims 7-9 or change their dependency so they depend on base claim 3 to render moot this rejection.
Dependent claims 10-12 recites the following limitations:  "23.1 ", “20.0”, and “16.2”, respectively.  However, these values are not found within base claim 2.
The artisan sees “23.1” in claim 10, “20.0” in claim 11, and “16.2” in claim 12 but does not see these values within base claim 2.  Therefore, dependent claims 10-12 do not properly further limit base claim 2.  
Could Applicants have intended claims 10-12 to depend on claim 4, since claim 4 does contain "23.1 ", “20.0”, and “16.2”?
Please either delete claims 10-12 or change their dependency so they depend on base claim 4 to render moot this rejection.
Similarly, the same issue plagues the absorption peaks within rejected claims 14-15 and 18-23 (therefore these claims fail to properly further limit their base claims) as the absorption peaks in these rejected claims do not further limit their base claims.  Please either delete these claims or fix their dependencies.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claims 7-12, 14-15, and 18-23 are not presently allowable as written.
Claims 1-6, 13, 16-17, and 24-36 are presently allowable as written.
There is no known prior art reference that either teaches or anticipates a compound 2-((R)-3-(1-(1-((R)-1-(2,4-Dichlorophenyl)ethyl)-3-(trifluoromethyl )-1H-pyrazolo[3,4-b ]pyrazin-6-yl)azetidin-3-yl)piperidin-1-yl)ethan-1-ol benzene sulfonate:  
    PNG
    media_image1.png
    392
    535
    media_image1.png
    Greyscale
 (see illustration within Specification paragraph [0171]) of instant base claim 1.
The reference BECK (WO 2018/022992 A1, referenced in IDS of 12/08/2021), discloses the compound:  
    PNG
    media_image2.png
    217
    222
    media_image2.png
    Greyscale
 (see page 146), which is structurally similar to the underlying compound of base instant claim 1 and paragraph [0171] of the Specification.
However, BECK is a close art, and not a prior art reference since this compound is one of many species of the invention of BECK (thus a picking and choosing problem:  why hone in on just this compound to attempt to use BECK as prior art?).  Furthermore, BECK does not teach or anticipate (1) a crystalline form of (2) “benzenesulfonate”, which are two differences too many with the instant claims to permit BECK to be used in an obviousness rejection.
Moreover, while it may be obvious to combine a pharmaceutically acceptable salt with an active ingredient like the 2-((R)-3-(1-(1-((R)-1-(2,4-Dichlorophenyl)ethyl)-3-(trifluoromethyl )-1H-pyrazolo[3,4-b ]pyrazin-6-yl)azetidin-3-yl)piperidin-1-yl)ethan-1-ol of instant claim 1, above, it is not obvious to make a particular crystalline form of a particular salt (benzene sulfonate) of said active ingredient.
Moreover, Applicants discovered unexpected/surprising results in terms of superior stability, bioavailability, low hygroscopicity, and high solubility during prolonged storage, thereby making the crystalline polymorph of benzene sulfonate salt of the compound, above, ideal for pharmaceutical development (see paragraph [0168] of Specification).
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of BECK to arrive at the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625